DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Specification Objections
The disclosure is objected to because of the following informality:
¶ 0001: Add the corresponding patent number.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, and 18 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 2, 15, and 19 of U.S. Patent No. US 11,226,859 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective dependent claims of the parent patent anticipate the broadened independent claims of the continuation (instant application).
The following table shows mapping of the claims with regards to anticipatory-type nonstatutory double patenting:
17/553,785
11,226,859
(Claim) 1
(Claims) 2, 15, and 19
2

3

4

5

6

7

8

9

10

11

12

13

14
15, 2, and 19
15

16

17

18
19, 2, and 15
19

20




Allowable Subject Matter
Claims 1, 14, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Claims 2-13, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 14, and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…waiting, by a second artificial intelligence processor of the plurality of artificial intelligence processors, while the error is eliminated from the first artificial intelligence processor; and…”
Claims 14 and 18: “…wait, by a second artificial intelligence processor of the plurality of artificial intelligence processors, while the error is eliminated from the first artificial intelligence processor; and…”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chapelle et al. (U.S. Patent Application Publication No. US 2013/0290223 A1); teaching method, system, and programs for distributed machine learning on a cluster including a plurality of nodes. A machine learning process is performed in each of the plurality of nodes based on a respective subset of training data to calculate a local parameter. The training data is partitioned over the plurality of nodes. A plurality of operation nodes are determined from the plurality of nodes based on a status of the machine learning process performed in each of the plurality of nodes. The plurality of operation nodes are connected to form a network topology. An aggregated parameter is generated by merging local parameters calculated in each of the plurality of operation nodes in accordance with the network topology.
Feng et al. (U.S. Patent Application Publication No. US 2017/0220949 A1); teaching distributed deep machine learning on a cluster. In one example, a request is received for estimating one or more parameters associated with a machine learning model on a cluster including a plurality of nodes. A set of data is obtained to be used for estimating the one or more parameters. The set of data is divided into a plurality of sub-sets of data, each of which corresponds to one of the plurality of nodes. Each sub-set of data is allocated to a corresponding node for estimating values of the one or more parameters based on the sub-set of data. Estimated values of the one or more parameters obtained based on a corresponding sub-set of data allocated to the node, are received from each of the plurality of nodes. The one or more parameters of the machine learning model are estimated based on the estimated values of the one or more parameters generated by at least some of the plurality of nodes.
Whitner et al. (U.S. Patent Application Publication No. US 2018/0239658 A1); teaching a process including: receiving a given alarm from a given instance of a given service executing on a given computing device, wherein: the given service is one of a plurality of different services that form at least part of a given distributed application, and the distributed application is executing on a plurality of different computing devices including the given computing device; accessing contextual data, the contextual data including metrics or events received from other instances of the given service or other services of the given distributed application; determining an alarm score for the given alarm based on the contextual data, the alarm score being indicative of a marginal effect of the given alarm on performance of the given distributed application; and storing the alarm score in memory in association with the given alarm.
Feng et al. (U.S. Patent Application Publication No. US 2018/0253646 A1); teaching a processing unit topology of a neural network including a plurality of processing units. The neural network includes at least one machine in which each machine includes a plurality of nodes, and wherein each node includes at least one of the plurality of processing units. One or more of the processing units are grouped into a first group according to a first affinity. The first group is configured, using a processor and a memory, to use a first aggregation procedure for exchanging model parameters of a model of the neural network between the processing units of the first group. One or more of the processing units are grouped into a second group according to a second affinity. The second group is configured to use a second aggregation procedure for exchanging the model parameters between the processing units of the second group.
Sridharan et al. (U.S. Patent Application Publication No. US 2019/0205745 A1); teaching a system to configure distributed training of a neural network, the system comprising memory to store a library to facilitate data transmission during distributed training of the neural network; a network interface to enable transmission and receipt of configuration data associated with a set of worker nodes, the worker nodes configured to perform distributed training of the neural network; and a processor to execute instructions provided by the library, the instructions to cause the processor to create one or more groups of the worker nodes, the one or more groups of worker nodes to be created based on a communication pattern for messages to be transmitted between the worker nodes during distributed training of the neural network.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126. The examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114